Electronically Filed
                                                               Supreme Court
                                                               SCWC-30384
                                                               03-OCT-2013
                                                               01:25 PM


                                   SCWC-30384


                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I


     MAKANI OLU PARTNERS, LLC,1
 Respondent/Plaintiff-Appellee,


                                       vs.


    HARVEY AH SAM, PATRICK AH SAM, FREDERICK K. BAILEY, JR.,

    KENNETH D. KAHOOHANOHANO, RICHERT M. KAMAIOPILI, SUSAN K.

 KOEHLER, MAEBELLE M. LIBRANDO, IRADAY U. BAILEY, PATRICK E.K.

 BAILEY, PETER L. BAILEY, ROBERT ALLEN BELL, PATRICK K.T. CHU,

ROCHELLE J. GARDANIER, CHARLES KAULUWEHI MAXWELL, SR., JUDITH L.

 NAGAMINE, JACQUELINE KUAHINE AMINA RAPOZA, JANICE L. REVELLS,

  CLOVIS GYETVAI, ELIZABETH KEALA HAN, GLENN F. KAHOOHANOHANO,

   HELENE R. SARONITMAN, HANNAH E.H. SOUZA, LILLIE LANI BAILEY

         MUNDON, CHARLES E. ST. GERMAIN, and WAYNE CHUN,

                Petitioners/Defendants-Appellants,


                                       and


         KALUPUNA (k) and his wife, KEKUI (w); KAHOLOLIO (w),

        also known as HOLOLIO HENNESSEE (w),heirs or assigns,

                     and ALL WHOM IT MAY CONCERN,

                        Respondents/Defendants.



               CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                    (ICA NO. 30384; CIV. NO. 02-1-0071(3))


             ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By:        Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


                The Application for Writ of Certiorari filed on August


18, 2013 by Harvey Ah Sam, Patrick Ah Sam, Frederick K. Bailey,



        1

            On September 13, 2007, Makani Olu Partners, LLC was substituted as

Plaintiff in place of Wailuku Agribusiness Co., Inc. via stipulation and

order.

Jr., Kenneth D. Kahoohanohano, Richert M. Kamaiopili, Susan K.


Koehler, Maebelle M. Librando, Iraday U. Bailey, Patrick E.K.


Bailey, Peter L. Bailey, Robert Allen Bell, Patrick K.T. Chu,


Rochelle J. Gardanier, Charles Kauluwehi Maxwell, Sr., Judith L.


Nagamine, Jacqueline Kuahine Amina Rapoza, Janice L. Revells,


Clovis Gyetvai, Elizabeth Keala Han, Glenn F. Kahoohanohano,


Helene R. Saronitman, Hannah E.H. Souza, Lillie Lani Bailey


Mundon, Charles E. St. Germain and Wayne Chun is hereby rejected. 


          DATED:   Honolulu, Hawai'i, October 3, 2013.


Kevin H.S. Yuen and              /s/ Mark E. Recktenwald

Brianne L.O. Wong Leong,

for petitioners                  /s/ Paula A. Nakayama


James W. Geiger,                 /s/ Simeon R. Acoba, Jr.

for respondent

                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack





                                 2